 1
                                   UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3
                                                     ***
 4
      GEORGE TOLIVER,                                          Case No. 2:14-cv-00906-RFB-GWF
 5
                                             Plaintiff,
 6              v.                                                          ORDER
 7    ROGER COLE,
 8                                         Defendant.
 9
            This matter is before the Court on Defendant’s Motion to Extend Discovery (ECF No. 91),
10
     filed on November 8, 2018. Plaintiff has not filed an opposition and the time for response has now
11
     expired.
12
            Defendant requests a sixty (60) day extension of the discovery deadlines. The Court finds
13
     that Defendant has shown good cause to extend the discovery deadlines in this matter. In addition,
14
     Local Rule 7-2(d) provides that “The failure of an opposing party to file points and authorities in
15
     response to any motion shall constitute a consent to the granting of the motion.” Plaintiff did not
16
     file points and authorities in response to Defendant’s instant motion to extend. Therefore, Plaintiff
17
     is considered to have consented to the granting of Defendant’s motion under LR 7-2(d).
18
     Accordingly,
19
            IT IS HEREBY ORDERED that Defendant Roger Cole’s Motion to Extend Discovery
20
     (ECF No. 86) is granted. The following discovery plan and scheduling order dates shall apply:
21
            1.       Discovery cut-off: February 8, 2019
22
            2.       Dispositive Motions: March 11, 2019
23
            3.       Pre-trial Order: April 10, 2019. In the event dispositive motions are filed, the date
24                   for filing the joint pretrial order shall be suspended until 30 days after a decision
                     of the dispositive motions.
25
            Dated this 28th day of November, 2018.
26
27
                                                              GEORGE FOLEY, JR.
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          1
